DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/30/2020 has been entered.
 
Response to Amendments
This action is in response to the applicants remarks filed on 7/30/2020.
The amendments filed on 7/30/2020 have been entered. Accordingly, claims 1 and 4-22 remain pending. Claims 2 and 3 have been cancelled and claims 11-22 were withdrawn in light of the restriction requirement.
The objections of claim 1, 4 and 9 have been withdrawn in light of the applicant’s amendments to the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4-6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over McGuire et al (WO2013019904, 7 February 2013, it is noted that below par numbers are from US US20140155753 which is the US equivalent of WO2013019904), (hereinafter “McGuire”) in view of Doherty et al (EP2281503, 2011-02-09), (hereinafter “Doherty”), Koichi (JP6594620, please note that the citations below are from US20150173618), (hereinafter “Koichi”) and Tanaka et al (US20070205357, 2007-09-06), (hereinafter “Tanaka”).

a light-emitting device (20, 31) configured to emit light toward an object that is to be sensed; 
a light-receiving device (32); 
an image sensor ([0048] also see [0049], [0075]-[0081]); and 
a controller (27) configured to:
identify a distance between the object and the light-emitting device (The nIR light (radiant flux) that the photo detector would receive when the DLS is emitting on low power, when placed a first distance (d1) from the skin surface. When the DLS is positioned proximate to or onto the skin surface (a distance closer than d1) [0079]. An amount of reflected nIR light that the photo detector would receive when the DLS is emitting on high power, when placed a second distance (d2) from the skin surface, which second distance d2 is typically greater than the first distance d1 [0080])
selectively drive, based on a distance between the object and the light-emitting device, at least one of the light-receiving device and the image sensor to detect reflected light from the object ([0074], [0078]-[0080], [0119], [0120] which are equivalent of WO2013019904 in page 17, line 9 - page 18, line 21; page 28, line 15 - page 29, line 8); and
In addition, McGuire also mentions that the imaging may be used to visualize veins and arteries, (see [0048] which are equivalent page 8, line 1) which is already a hint that blood flow or blood volume may be determined from these images. 



However, in the same field of endeavor, Doherty teaches images of blood vessels are commonly used to determine parameters such as blood flow rate or volume [0059].
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the device of McGuire with determining blood flow rate or volume as taught by Doherty because determining blood flow rate or volume allows to determine the diameter of the treated or any other vessel at a particular location ([0059] of Doherty) which in turn permits a physician to evaluate the patency of a particular vessel, and particularly vessels that have undergone an invasive procedure such as a bypass graft procedure ([0010] of Doherty).

McGuire in view of Doherty does not teach controller determining using the reflected light detected by the light-receiving device, the blood flow information of the object based on identifying that the distance between the object and the light-emitting 
However, in the same field of endeavor, Koichi teaches the light-source power sources 1002 and the optical-path changing unit 103 are controlled by a control unit 1003 [0044] (also see [0045]-[0048] for more details of the control operations).
The light source unit 101 and performing optical transmission and reception multiple times while changing the detection timing of the detection unit 104 and the light-emission timing of the light source unit 101, the distance between the human head and the light source unit 101 as well as the distance between the human head and the detection unit 104 can be measured. Since the sensitivity of the detection unit 104 varies depending on distance, sensitivity correction based on distance ascertainment allows for more accurate brain-function measurement [0076].
Head-position measuring unit 302 may be, for example, a distance measuring unit that measures a distance by using a time-of-flight method or a shape measuring unit that measures a shape by using a stereo camera [0090]
Furthermore, in the configuration in which the light entrance position and the light exit position on the human head are independently determined, as in FIGS. 1 and 3, the distance between the light entrance position and the light exit position may be changed in a state where one of the light entrance position and the light exit position is fixed, so that light absorption characteristics within the brain and light absorption characteristics according to the blood flow at the surface of the head can be separated from each other. Consequently, more accurate brain-function measurement becomes possible [0091] (also see [0092]-[0096] for more details).
 It would have been obvious to an ordinary skilled in the art before the invention was made to modify the device of McGuire in view of Doherty which determines blood flow rate or volume; with controller identify using the reflected light detected by the light-receiving device, the blood flow information of the object based on identifying that the distance between the object and the light-emitting device is less than a first distance, and identify, using the reflected light detected by at least one of the light-receiving device and the image sensor, the volume information of the object based on identifying that the distance between the object and the light-emitting device being greater than the first distance.as taught by Koichi because it allows blood flow related brain function to be accurately measured ([0038] of Koichi).

McGuire in view of Doherty and Koichi does not teach controller determining distance between the object and the light-emitting device being greater than the first distance, determine the volume information about the area of the object using the reflected light detected by the light-receiving device.
However, in the same field of endeavor, Tanaka teaches image capturing apparatus for illuminating and capturing an image of an object using reflected light (abst) to capture features of a living body, a portion of a human body by which an individual can be distinguished, and recognizes the features of the living body, for example blood vessels [0006] and to provide a distance sensor to measure the distance to the object [0008]. A control circuit for driving the distance-measuring light-emitting 
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with determining distance between the object and the light-emitting device being greater than the first distance, determine the volume information about the area of the object using the reflected light detected by the light-receiving device as taught by Tanaka because  it becomes possible to assemble with less adhesion points and improve working ability of assemble of the image capturing apparatus to make defect ratios of productions low and improve production efficiency (abst of Tanaka).

Regarding the claim 4, McGuire in view of Doherty and Tanaka teaches all the limitations of the claim except for controller identify volume information about an area of the object using the reflected light detected by the light- receiving device, when the distance between the object and the light-emitting device exceeding the first distance and is within a second distance, and identify the volume information about a whole area when the distance between the object and the light-emitting device exceeds the first distance and the second distance.

The light source unit 101 and performing optical transmission and reception multiple times while changing the detection timing of the detection unit 104 and the light-emission timing of the light source unit 101, the distance between the human head and the light source unit 101 as well as the distance between the human head and the detection unit 104 can be measured. Since the sensitivity of the detection unit 104 varies depending on distance, sensitivity correction based on distance ascertainment allows for more accurate brain-function measurement [0076].
Head-position measuring unit 302 may be, for example, a distance measuring unit that measures a distance by using a time-of-flight method or a shape measuring unit that measures a shape by using a stereo camera [0090]
Furthermore, in the configuration in which the light entrance position and the light exit position on the human head are independently determined, as in FIGS. 1 and 3, the distance between the light entrance position and the light exit position may be changed in a state where one of the light entrance position and the light exit position is fixed, so that light absorption characteristics within the brain and light absorption characteristics according to the blood flow at the surface of the head can be separated from each other. Consequently, more accurate brain-function measurement becomes possible [0091] (also see [0092]-[0096] for more details).
 It would have been obvious to an ordinary skilled in the art before the invention was made to modify the device of McGuire in view of Doherty which determines blood 

Regarding the claim 5, McGuire teaches the controller activates the image sensor to sense a saturation of the reflected light and the controller selectively selects at least one of the light-receiving device and the image sensor according to an amount of the saturation, wherein the saturation varies according to the distance between the object and the light-emitting device (page 15, lines 25-27; also see Figs. 1, 3, 4, 9-12, 15 and 16 as well as the associated pars.).
Regarding the claim 6, McGuire teaches the light-emitting device, the light-receiving device, and the image sensor are integrated into a single sensor module, wherein the image sensor is disposed in a center of the sensor module, the light- emitting device comprises a plurality of light-emitting devices disposed in a peripheral area of the image sensor, and the light-receiving device comprises a plurality of light-receiving devices disposed in conjunction with the plurality of light-emitting devices, which that each of the plurality of light-receiving devices is paired with one of the plurality of light-emitting devices (see Figs. 1, 3, 4, 9-12, 15 and 16 as well as the associated pars.).

Regarding the claim 10, McGuire teaches all the limitations of the claim except for a communicator configured to communicate with an external display apparatus, wherein the controller controls the communicator to transmit at least one of the volume information and the blood flow information to the external display apparatus.
However, in the same field of endeavor, Doherty teaches communicator configured to communicate with an external display apparatus, wherein the controller controls the communicator to transmit at least one of the volume information and the blood flow information to the external display apparatus (see fig. 1 and the associated pars.).
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the device of McGuire with communicator configured to communicate with an external display as taught by Doherty because it would allow to determine the diameter of the treated or any other vessel at a particular location ([0059] of Doherty) which in turn permits a physician to evaluate the patency of a particular vessel, and particularly vessels that have undergone an invasive procedure such as a bypass graft procedure ([0010] of Doherty).

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over McGuire in view of Doherty, Koichi and Tanaka as applied to claim 1 above and, further in view of Akihara et al (JP2010061294, 2010-03-18), (hereinafter “Akihara”).
Regarding the claims 7 and 9, McGuire in view of Doherty, Koichi and Tanaka teaches all the limitations of the claim except for transparent display.

It would have been obvious to an ordinary skilled in the art before the invention was made to modify the device of McGuire in view of Doherty, Koichi and Tanaka with transparent display as taught by Akihara because it helps to in management and maintenance of health (see abst. of Akihara).

Regarding the claim 8, McGuire in view of Doherty, Koichi and Tanaka teaches all the limitations of the claim limitations.
Doherty teaches the blood flow information comprises heart rate information and artery hardening information [0013], 
McGuire in view of Doherty, Koichi and Tanaka does not teach the volume information comprises weight information and transparent display.
However, in the field of measuring biological information, Akihara teaches transparent display and the biological information measured by the measuring means, for example, weight, height, heart rate, respiration rate, in addition to blood pressure, complexion, fatigue, maximum voluntary force of a particular muscle (see [0037]-[0056]).
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the device of McGuire in view of Doherty, Koichi and Tanaka with transparent display as taught by Akihara because it helps to in management and maintenance of health (see abst. of Akihara).

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on newly cited reference or the new combination of the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERKAN AKAR whose telephone number is (571)270-5338.  The examiner can normally be reached on 9am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey G Hoekstra can be reached on (571)272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/SERKAN AKAR/Primary Examiner, Art Unit 3793